DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are not found persuasive.
Applicant contends that Bornzin does not disclose, at least “store a portion of the signal” and further that Figure 5 of Bornzin does not describe the storage of a portion of the signal for each cardiac cycle – specifically the claim language “a plurality of cardiac cycles are measured and stored of a predetermined time period”.  The examiner respectfully disagrees and notes that Fig. 5 clearly depicts a signal being measured during cardiac repetitive cardiac cycles – and the supporting disclosure indicates these cardiac waveforms are representative of physiologic waveforms.
With regard to the secondary reference of Moulder, applicant contends the reference does not disclose comparing at least two stored portions of the signal monitored using the electrode being tested to each other – and, at best, disclose an error signal comprised of portions from three different electrode signals.  The examiner respectfully disagrees and notes that in cited paragraphs 23-26, the “low signal flag” calculations are dynamic and constantly updated and can be “channel specific such that there exists an LSF for each channel”.  This would require a dynamic or continuous updating and comparison of values for the specific channel under scrutiny, and would 
With regard to the secondary reference of Bocek, applicant appears to agree that Bocek indicates that detection is done in two places, but asserts that there is no teaching in Bocek that the signals in these two points are compared to each other as claimed – instead, at best, the impedances are compared to expected values.  The examiner respectfully disagrees and notes that in paragraph 33, cited in the office action, Bocek indicates a plurality of different lead detection possibilities including comparing to expected or threshold values as stated by the applicant but also “…violation of one or more criteria related to a short- or long-term trend”.  The examiner maintains that a short or long term trend of the impedance measurements necessarily requires comparing at least two stored portions of the signal monitored using the electrode being tested to each other and obviates the claimed invention in combination with the primary reference.
Regarding claim 24, applicant contends that Bornzin is silent regarding “fiducial element[s]” recited and the citation to paragraph 38 where several R-waves and S-waves are specifically highlighted as part of the sensed waveforms are not equated to fiducial elements.  The examiner respectfully disagrees and notes that the R/S waves are fiducial elements of the cardiac cycle and the prior art highlights those specific fiducial points as indicating normal physiologic behavior of the left ventricle, which would be the purpose of storing the values, meeting the claimed limitations.  The applicant has not provided any explanation regarding the how the present invention stores the signal in a different manner, so the examiner maintains the position based on the interpretation.
For these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. (US 2011/0009918) in view of Moulder et al. (US 2012/0179056), further in view of Bocek et al. (US 2012/0158089).  
Regarding claim 21, Bornzin discloses a system for use in cardiac therapy comprising: electrode apparatus comprising a plurality of electrodes configured to be located proximate tissue of a patient (e.g. Fig. 1, #112-128); and computing apparatus coupled to the electrode apparatus, wherein the computing apparatus is configured to perform an effectiveness test for each electrode of the plurality of electrodes resulting in an effectiveness value for each electrode representative of the effectiveness of the electrode in providing a valid sensing signal from the tissue of the patient (e.g. ¶¶ 44 – specifically cardiac rate – or measurement of peak R wave - being constant over a single waveform 500 over a plurality of cardiac cycles), wherein, to perform the effectiveness test for each electrode, the computing apparatus is further configured to: monitor a signal from the patient using an electrode being tested, store a portion of the signal being monitored using the electrode being tested over a preset time period for each cardiac cycle of at least two cardiac cycles, wherein each portion corresponds to the same time frame within each cardiac cycle (e.g. Fig. 5 – where a plurality of cardiac cycles are measured and stored over a predetermined time period), and compare at least two stored portions of the signal monitored using the electrode being tested to an integrated bipolar waveform channel to provide the effectiveness value representative of the effectiveness of the same electrode being tested in providing a valid sensing signal from the tissue of the patient (e.g. ¶¶ 56-57).  
Bornzin fails to expressly disclose comparing at least two stored portions of the signal using the electrode being tested to each other.  In the same field of endeavor, Moulder teaches measurement of at least two stored portions of a signal using the electrode being tested, where the signal varies using a plurality of electrodes, but 
Regarding claim 22-23, the examiner notes that the system comprises display apparatus comprising a graphical user interface (i.e. computer, user terminal) which would display information with respect to the effectiveness of the electrodes (e.g. ¶¶ 33 & 61 – external device 240; ¶¶ 79-80 – computer system, etc.).
Regarding claim 24, the examiner notes that the portion of the signal is stored based on a recurring fiducial element within a cardiac signal – specifically “several R/S waves” (e.g. ¶¶ 38). 
Regarding claim 25, the examiner notes the preset time period does not exceed 250ms (e.g. ¶¶ 44).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Moulder and Bocek, further in view of Narayan et al. (US 2004/0059237). Bornzin in view of Moulder and Bocek fails to expressly disclose determining an effectiveness value comprising a Pearson correlation coefficient. The use of Pearson functions or correlation coefficients is common in the art of implantable heart devices. .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Moulder and Bocek, further in view of Costello et al. (US 2008/0058656).  Bornzin in view of Moulder and Bocek fails to expressly disclose displaying at least a portion of the patient’s heart for assisting in assessment, evaluating, and adjusting cardiac therapy, and navigating at least one implantable electrode to a region of the patient’s heart.  Costello tesaches the use of a digital display where at least a portion of the patient’s heart is displayed and capable of being used for assisting in assessment, evaluating, and adjusting cardiac therapy and navigating electrodes in the heart (e.g. Figs. 18-19).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar display based on the data acquired by Bornzin, in order to yield the predictable results of providing a visual tool for the clinician to use in treating a patient suffering from cardiac ailments.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Moulder and Bocek.  Bornzin in view of Moulder and Bocek is directed at testing implantable electrodes/leads and fails to expressly disclose embodiments where the .

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792